Dear Judge Marchand:
This office is in receipt of your opinion request in which you ask if a justice of the peace in Ascension Parish has jurisdiction to hear and sign for summons given to violators of a parish building and regulation code. You state that pursuant to this code that violators can be fined up to $500.00 or imprisoned for a term not exceeding sixty (60) days or both.
The general jurisdiction of the justice of the peace courts is provided in LSA-R.S. 13:2586, which states, in pertinent part:
§ 2586. Jurisdiction and procedure
*     *     *
      C. (1) They shall have criminal jurisdiction as committing magistrates and shall have the power to bail or discharge, in cases not capital or necessarily punishable at hard labor, and may require bonds to keep the peace.
      (2) A justice of the peace shall have concurrent jurisdiction over litter violations occurring anywhere in the parish in which the court is situated, which are prohibited by R.S. 25:1111 or any ordinance of a parish governing body providing for litter abatement or control that provides that the trial for the violation of such ordinance may be in a justice of the peace court. In addition, a constable may issue summons and serve subpoenas for such violations occurring anywhere in the parish in which his court is situated. However, the penalty that may be imposed by a justice of the peace in connection with a litter violation prohibited by R.S.  25:1111 shall be limited to the range of fines allowed by R.S. 25:1111 (E)(1).
      (3) a justice of the peace shall not have the authority to issue a warrant for the arrest of a law enforcement officer for acts performed while in the course and scope of his official duties.
The above statute provides no authority for a justice of the peace to hear violations of a parish building and regulations code. The justice of the peace may, in accordance with LSA-R.S.13:2586 (C)(1), act as a committing magistrate and set bail or discharge for violations of this building and regulations code. However, given no legislative authority to conduct trials for violations of this code, it is our opinion that a justice of the peace does not have the jurisdiction to hear and fine violators of a parish building and regulations code.
We trust this opinion sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI:JRW:glb